Citation Nr: 0504596	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for right eye 
pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1962.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  At present, after remand to the 
RO for additional development in December 2003, the case is 
before the Board for appellate adjudication.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO in October 1998.  A copy of the 
hearing transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The service-connected right eye pterygium is not 
productive of loss of vision.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right eye 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.84a, 
Diagnostic Code 6034 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to a 
compensable disability evaluation via the December 1997 
rating decision, the April 1998 statement of the case (SOC), 
the December 1998 and May 2004 supplemental statements of the 
case (SSOCs), and the May 2002 and February 2004 RO letters.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his disability is more severe 
than currently rated.  In addition, via the May 2002 and 
February 2004 RO letters, and the May 2004 SSOC, the veteran 
was provided with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in December 1997, and the RO issued 
letters in May 2002 and February 2004, and in the SSOC in May 
2004, informing the veteran of the notice and duty to assist 
the appellant in the development of claim.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case, if any, was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.   

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, the rating decision, the SOC, and the 
SSOCs, VA satisfied the fourth element of the notice 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

In this regard, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, the veteran is currently service-connected for 
right eye pterygium, currently evaluated as noncompensably 
disabling under Diagnostic Code 6034.  Under 38 C.F.R. § 
4.84a, Diagnostic Code 6034, pterygium is rated for loss of 
vision, if any. Loss of vision is rated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079.  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2004).  Visual acuity is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses, unless there is a difference of more 
than four diopters of spherical correction between the two 
eyes, or the presence of keratoconus.  See 38 C.F.R. § 4.75.  
It is noteworthy that eye disorders also may be rated based 
on contraction of visual fields.  See 38 C.F.R. §§ 4.76, 
4.76a.

In this case, the evidence of record includes records from 
the San Juan VA Medical Center dated from the 1980s to 1998.  
These records describe the evaluations/treatment the veteran 
has received over time for eye complaints.

In addition, a November 1997 VA examination report shows the 
veteran was a 55 year old with no signs of infection, no 
known allergies, and with history of pterygium surgery twice 
in both eyes.  In the right eye, the veteran had 20/40 
corrected near vision, and 20/40 corrected far vision.  In 
the left eye, he had 20/30 corrected near vision, and 20/30 
corrected far vision.  He had no diplopia or visual field 
deficit.  He was diagnosed with evidence of pterygium 
excision both eyes with secondary astigmatism, with no scars 
on visual axis to explain loss of vision.

On the occasion of a hearing on appeal in October 1998, the 
veteran testified that his vision had become worse.  He 
stated that he was unable to drive at night because of his 
defective vision.  The veteran's spouse testified that the 
veteran's service-connected right eye disability interfered 
with the veteran to see after dark and causes him to see 
double.  She also indicated that the veteran's vision was 
decreasing daily.  

An October 1998 VA examination report shows the veteran was 
56 years old with no signs of infection, no known allergies.  
He was being evaluated for his service-connected pterygium in 
the right eye.  At this time, in the right eye the veteran 
had 20/40 corrected near vision, and 20/40 corrected far 
vision.  In the left eye, he had 20/25 corrected near vision, 
and 20/25 corrected far vision.  He had no diplopia or visual 
field deficit.  

The Board notes that the veteran was scheduled for VA 
examinations in April 2004 in order to evaluate the present 
status of his service-connected right eye pterygium.  And, 
although the RO notified the veteran that he would be 
scheduled for such examinations via a February 2004 RO 
letter, the veteran failed to report to the examinations.  In 
this regard, the veteran is reminded that the VA's duty to 
assist him is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts to provide an adequate medical examination 
and by submitting to VA all medical evidence supporting his 
claim.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Further, in the normal course of events, it is the burden of 
the appellant to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As such, the Board will adjudicate this 
claim based on the evidence currently of record.

Upon a review of the evidence, the Board finds that the 
criteria for a compensable evaluation for right eye pterygium 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.84a, Diagnostic 
Code 6034 (2004).  Although the veteran clearly has some loss 
of vision, there is no competent medical evidence showing 
that the veteran meets the criteria required for the 
assignment of a compensable disability evaluation, per the 
November 1997 and October 1998 VA examination reports.  He 
does not have 20/50 in one eye and 20/40 in the other eye, or 
20/50 in both eyes.  See id.

In addition, as noted above, eye disorders may also be rated 
based on impairment of visual fields.  38 C.F.R. §§ 4.76, 
4.76a (2004).  However, in this case, the current evidence of 
record does not indicate that the veteran has a loss of field 
of vision as a consequence of the veteran's right eye 
pterygium, per the November 1997 and October 1998 VA 
examination reports showing no visual field deficit.  As 
such, the Board finds that the veteran does not have loss of 
vision attributable to his service- connected right eye 
pterygium.  Therefore, a compensable evaluation for right eye 
pterygium is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected right eye 
pterygium has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable disability rating for the service-connected 
right eye pterygium is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


